Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 1 of 30 Page ID #:299



         CARROLL, KELLY, TROTTER,
     1 FRANZEN& McBRIDE

     2 MICHAEL TROTTER (SBN 139034)
         mjtrotter@cktfmlaw.com
     3 DAVID P. PRUETT (SBN 155849)
         dpruett@cktfmlaw.com
     4 111 West Ocean Boulevard, 14th Floor

     5
       Post Office Box 22636
       Long Beach, California 90801-5636
     6 Telephone No. (562) 432-5855 / Facsimile No. (562) 432-8785
       Attorneys for Plaintiff, LINDA HALL, in individually and on behalf of all
     7 others similarly situated

     8
                                    UNITED STATES DISTRICT COURT
     9
             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
    10

    11
       LINDA HALL, individually and on                    CASE NO.: 8:19-cv-1153-AG-ADs
    12 behalf of all others similarly situated,
                                                         Hon. Andrew J. Guilford
    13                     Plaintiff,
                                                         PLAINTIFF’S OPPOSITION TO
    14            v.                                     TIME, INC.’S AND MEREDITH
    15                                                   CORP.’S MOTION TO DISMISS
         TIME, INC., a Delaware corporation;             FIRST AMENDED CLASS ACTION
    16 MEREDITY CORP., an Iowa                           COMPLAINT
         corporation; and DOES 1-100,
    17 inclusive,                                        DATE:          February 3, 2020
    18                                                   TIME:          10:00 a.m.
                           Defendants.                   DEPT:          Courtroom 10D
    19

    20

    21

    22

    23

    24

    25

    26
    27

    28

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          1
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 2 of 30 Page ID #:300




     1

     2                                      TABLE OF AUTHORITIES
     3
         I.        INTRODUCTION ............................................................................ 5
     4
         II.       DEFENDANTS’ AUTOMATIC RENEWAL PROGRAM IS
     5             UNLAWFUL AND HALL’S UCL CLAIMS ARE PLAUSIBLE ................ 6

     6             A.      The Provisions of the ARL ...................................................... 6

     7             B.      Violation of § 17602(a)(1) Adequately Alleged ......................... 6

     8             C.      Violation of § 17602(a)(2) Adequately Alleged ....................... 13

     9             D.      Violation of § 17602(a)(3) Adequately Alleged ....................... 16

    10 III.        HALL HAS STANDING TO ASSERT HER UCL CLAIMS .................. 17

    11 IV.         HALL’S PENAL CODE CLAIM IS PLAUSIBLE. ............................... 21

    12             A.      Defendants’ “specific intent” Argument Has No Merit ........... 21

    13             B.      The Cases Cited By Defendants Are Unpersuasive ............... 21

    14             C.      Defendants Omit Cases Which Support Hall’s Claim ............ 22

    15             D.      Defendants’ Reliance Argument has no Merit ....................... 23

    16             E.      Hall’s Penal Code Claim Can Also Be Prosecuted As
                           Larceny ............................................................................... 25
    17
                   F.      Defendants’ argument that Hall’s claim has not been
    18                     pled with particularity has no merit. .................................... 26

    19 V.          HALL’S CONVERSION CLAIM IS PLAUSIBLE. ............................... 27

    20 VI.         LEAVE TO AMEND IS REQUESTED ............................................. 28

    21 VII.        CONCLUSION .............................................................................. 28

    22

    23

    24

    25

    26
    27

    28

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc                  2
              PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 3 of 30 Page ID #:301



                                            TABLE OF AUTHORITIES
     1

     2
         Cases                                                                           Page(s)

     3
         Arthur Anderson v. Superior Court,
           67 Cal.App.4th 1481 (1998)(1998) ............................................. 24
     4 Crull v. Gem Ins. Co.
             58 F.3d 1386 (9th Cir. 1995) ...................................................... 28
     5
         Daniel v. Ford Motor Co.
     6     806 F.3d 1217 (9th Cir. 2015) .................................................... 28
     7 Igauge v. Howard,
             114 Cal.App.2d 122 (1952)(1952) ............................................... 31
     8
         In re Coca-Cola Prods. Mktg & Sales Practices Litig II, No.
     9      14-md-02555-JSW 2016 U.S. Dist. LEXIS 66266 at
             *12 (N.D. Cal. May 19, 2016)[“[A] .............................................. 22
    10
       Johnson v. City of Shelby,
    11   574 U.S. 10 (2014)(2014) ........................................................... 28
       Johnson v. Pluralsight, LLC,
    12   728 Fed. Appx. 674, (9th Cir. 2018) ........................................... 20
    13 Kane v. Chobani, No. 12-CV-02425-LHK
             2013 WL 528925 (N.D. Cal. Sept. 19, 2013) ............................... 22
    14
         Kissel v. Code 42 Software, Inc., No. SACV 15-1936-JLS
    15     (KESx) 2016 WL 7647691 at *8 (C.D. Cal. April 14, 2016) .... 21, 22
    16 Lopez v. Stages of Beauty, LLC,
             307 F.Supp.3d 1058 (S.D. Cal. 2018) ......................................... 23
    17
         MMM Holdings, Inc. v. Reich,
    18    21 Cal.App.5th 167 (2018)(2018) ............................................... 24

    19 No. 19-CV-00066-LHK
             2019 WL 3231012 at *8-9 (N.D. Cal. July 18, 2019) ................... 25
    20 Odom v. Microsoft Corp.,

    21
             486 F.3d 541 (9th Cir. 2007) ...................................................... 29
         People v. Brady,
    22     275 Cal.App.2d 984 (1969)(1969) ............................................... 26
    23 People v. Davis
             19 Cal.4th 301 (1998)(1998) ...................................................... 29
    24
         People v. Hartley,
    25     248 Cal.App.4th 620 (2016)(2016) ............................................. 25
    26 People v. Kaufman
             17 Cal.App.5th 370 (2017)(2017) ............................................... 29
    27
       People v. Randono,
    28   32 Cal.App.3d 164 (1973)(1973) ................................................. 26

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc           3
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 4 of 30 Page ID #:302



         People v. Shannon,
     1     66 Cal.App.4th 649 (1998)(1998) ............................................... 29
     2 People v. Wooten,
             44 Cal.App.4th 1834 (1996)(1996) ............................................. 26
     3
         Perry v. Superior Court,
     4     57 Cal.2d 276 (1962)(1962) ........................................................ 24
     5 Price v. Synapse Group, Inc. No. 16-cv-01524-BAS-BLM
             2017 WL 3131700 at *9 (S.D. Cal. July 24, 2017) ...................... 31
     6
       Roz v. Nestle Waters N. Am., Inc. No. 2:16-cv-04418-SVW-JEM,
     7   2017 WL 6942661 (C.D. Cal. Dec. 6, 2017) ................................ 22
       Sateriale v. R.J. Reynolds Tobacco Co.,
     8   697 F.3d 777 (9th Cir. 2012) ...................................................... 22
     9 Schreiber Distrib. Co. v. Serv-Well Furniture Co.,
             806 F.2d 1393 (9th Cir. 1986) .................................................... 31
    10
         Switzer v. Wood,
    11     35 Cal.App.5th 116, 247 Cal.Rptr.3d 114 (2019) .................. 25, 26
    12 Tavernier v. Maes,
             242 Cal.App.2d 532 (1966)(1966) ............................................... 30
    13
       Vess. V. Ciba-Geigy Corp. USA,
    14   317 F.3d 1097 (9th Cir. 2003) .................................................... 30

    15 Statutes

    16 Bus. & Prof. Code § 17600 .............................................................. 9

    17 Bus. & Prof. Code § 17601 ................................................................ 9

    18 Bus. & Prof. Code § 17602 . 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20
    19 Cal. Penal Code § 496 .................................................. 25, 26, 27, 28

    20 Cal. Penal Code § 484 .............................................................. 27, 29

    21 Bus. & Prof. Code § 17603 ............................................. 9, 20, 21, 23

    22 Rules

    23 Fed. R. Civ. P. 9 ...................................................................... 24, 29

    24 Fed. R. Civ. P. 15 ........................................................................... 31

    25

    26
    27

    28

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc             4
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 5 of 30 Page ID #:303




     1            Plaintiff Linda Hall respectfully submits the attached points and
     2 authorities in opposition to defendants’ motion to dismiss First

     3 Amended Class Action Complaint.

     4      I. INTRODUCTION
     5            Defendants incorrectly argue that the exhibits attached to the
     6 First Amended Complaint (“FAC”) contradict the allegations of the FAC

     7 (and the original Complaint). Defendants’ argument in that regard is

     8 unfounded and based upon arguments contrived by defendants that

     9 ignore the statutory protections explicitly provided by the “automatic

    10 renewal law,” or “ARL,” as provided by Cal. Business and Professions

    11 Code section 17602.                     Defendant’s approach would nullify the ARL,
    12 and leave defendants able to continue with the automatic renewal

    13 practices that the ARL targeted to forbid.

    14            Defendants’ attempt to equate the purchase of a magazine
    15 subscription to consent to automatic renewal of that subscription;

    16 which was the very practice that Cal. Business and Professions Code

    17 section 17602 was meant to outlaw.

    18            In response to the Court’s order granting leave to amend,
    19 plaintiff carefully described all of the facts that support the causes of

    20 action in the FAC – Doc. 26, 6:18-18:20 (¶¶ 18-43). Those allegations

    21 of the FAC have added facts, details, including the facts regarding the

    22 deceptiveness of defendants’ renewal practices that emerge from a

    23 detailed and methodical marshalling of the facts, to demonstrate the

    24 merit to the allegations.                   If anything, the original Complaint, with
    25 broad descriptions of facts, allowed defendants the opportunity to try

    26 to poke holes in the causes of action. The new allegations close any
    27 such holes, with the added detailed factual allegations.

    28

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc              5
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 6 of 30 Page ID #:304




     1            For the reasons that will be stated, the motion to dismiss should
     2 be denied.

     3    II. DEFENDANTS’ AUTOMATIC RENEWAL PROGRAM IS
     4            UNLAWFUL AND HALL’S UCL CLAIMS ARE PLAUSIBLE
     5            A.       The Provisions of the ARL
     6            The Legislature’s intent was to “end the practice of ongoing
     7 charging” of credit or debit cards “without the consumer’s explicit

     8 consent.” (Bus. & Prof. Code § 17600, italics added.) Accordingly, in

     9 addition to other requirements, the ARL requires a business to

    10 “request” and obtain the “consumer’s affirmative consent to the

    11 agreement containing the automatic renewal offer terms.”                         (Bus. &
    12 Prof. Code § 17602(a)(1) & (2), italics added.)

    13            Section 17601(a) defines the term “Automatic renewal” as a
    14 “plan or arrangement in which a paid subscription or purchasing

    15 agreement is automatically renewed at the end of definite term for a

    16 subsequent term.”

    17            Pursuant to section 17603: “In any case in which a business
    18 sends any goods, wares, merchandise, or products to a consumer,
    19 under a continuous service agreement or automatic renewal of a

    20 purchase, without first obtaining the consumer’ s affirmative consent

    21 as described in Section 17602, the goods, wares, merchandise, or

    22 products shall for all purposes be deemed an unconditional gift to the

    23 consumer, who may use or dispose of the same in any manner he or

    24 she sees fit without any obligation whatsoever on the consumer’s part

    25 to the business…”

    26            B.       Violation of § 17602(a)(1) Adequately Alleged
    27            The facts now alleged regarding Defendants’ “Advertisement
    28 Page” and “Checkout Page” now clearly demonstrate that defendants

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          6
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 7 of 30 Page ID #:305




     1 failed to comply with 17602(a)(1), by “Fail[ure] to present the

     2 automatic renewal offer terms or continuous service offer terms in a

     3 clear and conspicuous manner before the subscription or purchasing

     4 agreement is fulfilled and in visual proximity … to the request for

     5 consent to the offer.”

     6            Regarding the reasons that the “Advertisement Page” did not
     7 satisfy the requirements of § 17602(a)(1), the FAC now has the

     8 additional factual allegations, in ¶ 22, that “A subscription to People

     9 Magazine did not result from the use of the red button with the words

    10 ‘checkout now.’ (Ex. B, 1-2.) There is no information on the screen

    11 pertaining to the acceptance or rejection of the automatic renewal and

    12 there is no prompt or feature on the screen which operates to obtain

    13 the subscriber’s affirmative consent to automatic renewals. (Exh. B

    14 p. 2.) Defendants’ placement of the words ‘All magazine subscriptions

    15 will automatically renew annually’ on the Advertisement Page failed to

    16 comply with the ARL for at least four additional reasons,” stating:

    17            a)       First, the words on the Advertisement Page “fail[ed] to
    18                     present the automatic renewal offer terms or continuous
    19                     service offer terms in a clear and conspicuous manner
    20                     before the subscription or purchasing agreement is fulfilled
    21                     and in visual proximity … to the request for consent to
    22                     the offer” in violation of subdivision (a)(1) of section
    23                     17602. Because the “checkout now” button navigates
    24                     away from the Advertisement Page to the Checkout Page,
    25                     the automatic renewal language on that page was not (and
    26                     still is not) “clear and conspicuous” nor in “visual
    27                     proximity … to the request for consent to the offer,” as that
    28                     language was in fine print and was placed on an

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          7
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 8 of 30 Page ID #:306




     1                     Advertisement Page from the offer ultimately presented on
     2                     the separate Checkout Page.
     3            b)       Second, the automatic renewal fine print of the
     4                     Advertisement Page did not explain how the rate would
     5                     change from an initial offer for 40 issues at a discounted
     6                     price to an annual rate at an undiscounted price when
     7                     automatically renewed, as required by subdivision (a)(2) of
     8                     section 17602.
     9            c)       Third, that fine print did not “include[] the automatic
    10                     renewal offer terms or continuous service offer terms,
    11                     cancellation policy, and information regarding how to
    12                     cancel” (nor did it provide such information “in a manner
    13                     that is capable of being retained by the consumer”), in
    14                     violation of subdivision (a)(3) of section 17602.
    15            d)       Fourth, considering the Advertisement Page referred to a
    16                     “Free Tote,” the fine print regarding automatic renewal did
    17                     not address that “free gift” and “disclose in the
    18                     acknowledgment how to cancel, and allow the consumer to
    19                     cancel, the automatic renewal or continuous service before
    20                     the consumer pays for the goods,” the “Free Tote,” in
    21                     violation of subdivision (a)(3) of section 17602.
    22            Doc. 26, 8:26.
    23            Going on, ¶ 23, now alleges that “clicking on the ‘checkout now’
    24 prompt on the Advertisement Page navigates to a separate and

    25 different Checkout Page. Doc. 26, 9:1-3 (¶ 23), referring to                   Exh. B,
    26 7:19-3-6. Because the Advertisement Page does not result in a
    27 subscription, it cannot satisfy the requirements of 17602(a)(1).

    28            Defendants argue that the Advertisement Page is more

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          8
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 9 of 30 Page ID #:307




     1 disclosure. The defect with defendants’ argument is that the

     2 disclosure does not satisfy the statutory requirements of the ARL.

     3 Providing what defendants consider to be an additional disclosure,

     4 that does not satisfy the requirements of the statute, means that the

     5 additional disclosure cannot be relied upon by defendants in their

     6 effort to assert compliance with the ARL.

     7            Defendants acknowledge factual allegations made in the FAC
     8 provide more facts, referring to the allegations that now include that

     9 “an offer for ‘AllRecipes’ appeared between the Automatic Renewal

    10 Notice and the ‘submit order’ button. Opp., 17:14-15. That is one

    11 aspect of the added detailed facts in the FAC that demonstrate the a

    12 violation occurred. Doc. 26, 6:18-18:20 (¶¶ 18-43).

    13            The example acknowledged by defendants demonstrates a
    14 violation of § 17602(a)(1), by demonstrating defendants “Fail[ed] to

    15 present the automatic renewal offer terms or continuous service offer

    16 terms in a clear and conspicuous manner before the subscription or

    17 purchasing agreement is fulfilled and in visual proximity … to the

    18 request for consent to the offer.”
    19            An offer for a subscription to another magazine, “AllRecipes,”
    20 distractingly appears on the Checkout Page, between a relatively

    21 inconspicuous “Automatic Renewal Notice” and the a meandering

    22 presentation of “Review Your Order,” and a red button for “submit

    23 order,” surrounded by distracting logos, for other organizations, like

    24 the Better Business Bureau, without any attempt to obtain the

    25 customer’s affirmative consent to automatic renewal. Doc. 26, 10:24-

    26 12:21 (¶¶ 29-34).
    27            Regarding how the AllRecipes Offer factored into the defendants’
    28 failure to comply with the specific terms of the ARL, the FAC contains

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          9
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 10 of 30 Page ID #:308




     1 additional allegations from the Complaint, in ¶ 35, as follows:

     2            Defendants’ placement of words Purported Annual Renewal
     3 Notice (Exh. B, p. 5) on the Checkout Page failed to comply with the

     4 ARL for at least four additional reasons:

     5            a)       First, because the Purported Annual Renewal Notice is
     6                     followed by the AllRecipes Special Offer, it was not
     7                     presented “in a clear and conspicuous manner before the
     8                     subscription or purchasing agreement is fulfilled and in
     9                     visual proximity … to the request for consent to the offer.”
    10                     Immediately following the Purported Annual Renewal
    11                     Notice, the clearer and more conspicuous AllRecipes
    12                     Special Offer appeared, with a check box inviting
    13                     subscription to AllRecipes, not People Magazine. Also, the
    14                     attention-grabbing logos following the bright red “submit
    15                     order” button, for digicert and BBB, were relatively more
    16                     clear and conspicuous than the Purported Annual Renewal
    17                     Notice. Further, the fine print after those logos gave
    18                     further information pertinent to the decision of whether to
    19                     click the bright red “submit order button,” even after that
    20                     button appeared, suggesting that more information
    21                     pertinent to the decision of whether to submit order was
    22                     expected by defendants to be read there. Therefore, the
    23                     Purported Annual Renewal Notice was not clear and
    24                     conspicuous.
    25            b)       Second, the AllRecipes Special Offer separated the
    26                     Purported Annual Renewal Notice from “the request for
    27                     consent to the offer” reflected by the bright red “submit
    28                     order” button. Therefore, the Purported Annual Renewal

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          10
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 11 of 30 Page ID #:309




     1                     Notice was not in “visual proximity” to “the request for
     2                     consent to the offer,” the bright red “submit order” button.
     3                     For those reasons, the Purported Annual Renewal Notice
     4                     “fail[ed] to present the automatic renewal offer terms or
     5                     continuous service offer terms in a clear and conspicuous
     6                     manner before the subscription or purchasing agreement
     7                     is fulfilled and in visual proximity … to the request for
     8                     consent to the offer” in violation of subdivision (a)(1) of
     9                     section 17602.
    10            c)       Third, the Purported Annual Renewal Notice did not
    11                     “include[] the automatic renewal offer terms or continuous
    12                     service offer terms, cancellation policy, and information
    13                     regarding how to cancel” (nor did it provide such
    14                     information “in a manner that is capable of being retained
    15                     by the consumer”), in violation of subdivision (a)(3) of
    16                     section 17602.
    17            d)       Fourth, although the Purported Automatic Renewal Notice
    18                     stated that a reminder of renewal would be sent
    19                     approximately 30 days in advance, that statement failed to
    20                     satisfy any requirements of Business and Professions Code
    21                     section 17602, by failing at the time of the initial
    22                     subscription agreement: (1) “to present the automatic
    23                     renewal offer terms or continuous service offer terms in a
    24                     clear and conspicuous manner before the subscription or
    25                     purchasing agreement is fulfilled and in visual proximity …
    26                     to the request for consent to the offer,” with the request for
    27                     consent to the offer being contained in Exhibit B (§
    28                     17602(a)(1)); (2) obtain consent to charge the credit card or

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          11
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 12 of 30 Page ID #:310




     1                     payment method provided at the time of offer by “first
     2                     obtaining the consumer’s affirmative consent to the
     3                     agreement containing the automatic renewal offer terms or
     4                     continuous service offer terms, including the terms of an
     5                     automatic renewal offer or continuous service offer that is
     6                     made at a promotional or discounted price for a limited
     7                     period of time” (§ 17602(a)(2)); and (3) “to provide an
     8                     acknowledgment that includes the automatic renewal offer
     9                     terms or continuous service offer terms, cancellation
    10                     policy, and information regarding how to cancel in a
    11                     manner that is capable of being retained by the consumer.
    12                     If the automatic renewal offer or continuous service offer
    13                     includes a free gift or trial, the business shall also disclose
    14                     in the acknowledgment how to cancel, and allow the
    15                     consumer to cancel, the automatic renewal or continuous
    16                     service before the consumer pays for the goods or services”
    17                     (§ 17602(a)(3)). A later “reminder” of renewal could not
    18                     replace the prospective agreement to renewal, with the
    19                     prospective protections, as required by the ARL.
    20            e)       Fifth, the Purported Automatic Renewal Notice did not
    21                     address the “Free Tote,” mentioned on the Advertisement
    22                     Page, and thereby failed to “disclose in the
    23                     acknowledgment how to cancel, and allow the consumer to
    24                     cancel, the automatic renewal or continuous service before
    25                     the consumer pays for the goods,” the “Free Tote,” in
    26                     violation of subdivision (a)(3) of section 17602.
    27            f)       Sixth, considering the foregoing deficiencies, the Purported
    28                     Annual Renewal Notice of the Checkout Page did not

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          12
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 13 of 30 Page ID #:311




     1                     “obtain[] the consumer’s affirmative consent to the
     2                     agreement containing the automatic renewal offer terms or
     3                     continuous service offer terms, including the terms of an
     4                     automatic renewal offer or continuous service offer that is
     5                     made at a promotional or discounted price for a limited
     6                     period of time,” prior to “[c]harge [to] the consumer’s credit
     7                     or debit card, or the consumer’s account with a third
     8                     party, for an automatic renewal or continuous service,” as
     9                     required by subdivision (a)(2) of section 17602. Because
    10                     there was inadequate disclosure of renewal, there was no
    11                     authority to charge the consumer’s card or other payment
    12                     method for renewal.
    13            Doc. 12:22-15:18.
    14            Again, defendants were not at liberty to stray from the statutory
    15 requirements. Providing a disclosure that was not “in a clear and

    16 conspicuous manner before the subscription or purchasing agreement

    17 is fulfilled and in visual proximity … to the request for consent to the

    18 offer” means that the method that defendants chose failed to comply
    19 with the ARL.

    20            C.       Violation of § 17602(a)(2) Adequately Alleged
    21            § 17602(a)(2) forbids “Charg[ing] the consumer’s credit or debit
    22 card, or the consumer’s account with a third party, for an automatic

    23 renewal or continuous service without first obtaining the consumer’s

    24 affirmative consent to the agreement containing the automatic

    25 renewal offer terms or continuous service offer terms, including the

    26 terms of an automatic renewal offer or continuous service offer that is
    27 made at a promotional or discounted price for a limited period of

    28 time.”

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          13
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 14 of 30 Page ID #:312




     1            Neither the Advertisement Page nor the Checkout Page stated
     2 anything about “the automatic renewal offer terms or continuous

     3 service offer terms,” and did not how that would be different than the

     4 “promotional or discounted price for a limited period of time” that was

     5 the subject of the Advertisement Page and the Checkout Page. At

     6 best, the deficient statements regarding automatic renewal only say

     7 that automatic renewal would occur, without stating that the price of

     8 the automatic renewal would be different from the promotion price.

     9            The FAC alleges, regarding the Advertisement Page, “the
    10 automatic renewal fine print of the Advertisement Page did not explain

    11 how the rate would change from an initial offer for 40 issues at a

    12 discounted price to an annual rate at an undiscounted price when

    13 automatically renewed, as required by subdivision (a)(2) of section

    14 17602.” Doc. 26, 8:11-15 (¶ 22(b)).

    15            Regarding the Checkout Page, the FAC alleges: “although the
    16 Purported Automatic Renewal Notice stated that a reminder of renewal

    17 would be sent approximately 30 days in advance, that statement failed

    18 to satisfy any requirements of Business and Professions Code section
    19 17602, by failing at the time of the initial subscription agreement: (1)

    20 “to present the automatic renewal offer terms or continuous service

    21 offer terms in a clear and conspicuous manner before the subscription

    22 or purchasing agreement is fulfilled and in visual proximity … to the

    23 request for consent to the offer,” with the request for consent to the

    24 offer being contained in Exhibit B (§ 17602(a)(1)); (2) obtain consent to

    25 charge the credit card or payment method provided at the time of offer

    26 by “first obtaining the consumer’s affirmative consent to the
    27 agreement containing the automatic renewal offer terms or continuous

    28 service offer terms, including the terms of an automatic renewal offer

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          14
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 15 of 30 Page ID #:313




     1 or continuous service offer that is made at a promotional or

     2 discounted price for a limited period of time” (§ 17602(a)(2)).” Doc. 26,

     3 14:3-18 (¶ 35(d)). Additionally, the FAC alleges: “the Purported

     4 Annual Renewal Notice of the Checkout Page did not “obtain[] the

     5 consumer’s affirmative consent to the agreement containing the

     6 automatic renewal offer terms or continuous service offer terms,

     7 including the terms of an automatic renewal offer or continuous

     8 service offer that is made at a promotional or discounted price for a

     9 limited period of time,” prior to “[c]harge [to] the consumer’s credit or

    10 debit card, or the consumer’s account with a third party, for an

    11 automatic renewal or continuous service,” as required by subdivision

    12 (a)(2) of section 17602. Because there was inadequate disclosure of

    13 renewal, there was no authority to charge the consumer’s card or

    14 other payment method for renewal.” Doc. 26, 15:7-18 (¶ 35(f)).

    15            The FAC alleges failure to disclose renewal terms, with the only
    16 time that defendants stated the terms of the renewal was when

    17 defendants renewed: “Under the ‘Thank you for being a valued

    18 customer’ greeting, down the middle, the fine print of the Valued
    19 Customer Postcard, stated: [¶] … ‘Your PEOPLE subscription will

    20 continue for the next term of issues using the account number you

    21 agreed to be billed. You will be billed or charged $67.50 for a total of

    22 54 issues”; terms different than the promotional offer of 40 issues for

    23 $40. Doc. 17:1-9 (¶ 41).

    24            Going on, the FAC alleged: “Buried within the fine print of the
    25 Valued Customer Postcard were the actual terms of renewal that had

    26 been unlawfully omitted from the initial subscription offer. The
    27 Valued Customer Postcard could not retrospectively accomplish what

    28 defendants were obligated to do under the ARL at the time of the

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          15
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 16 of 30 Page ID #:314




     1 initial subscription. The Valued Customer Postcard did not, and

     2 could not, remedy the failures to satisfy obligations owed at the time

     3 of the original subscription, such as the requirements of Business and

     4 Professions Code section 17602, which required at the time of the

     5 initial subscription agreement: (1) “to present the automatic renewal

     6 offer terms or continuous service offer terms in a clear and

     7 conspicuous manner before the subscription or purchasing agreement

     8 is fulfilled and in visual proximity … to the request for consent to the

     9 offer,” with the request for consent to the offer being contained in

    10 Exhibit B (§ 17602(a)(1)); (2) obtain consent to charge the credit card

    11 or payment method provided at the time of offer by “first obtaining the

    12 consumer’s affirmative consent to the agreement containing the

    13 automatic renewal offer terms or continuous service offer terms,

    14 including the terms of an automatic renewal offer or continuous

    15 service offer that is made at a promotional or discounted price for a

    16 limited period of time” (§ 17602(a)(2)); and (3) “to provide an

    17 acknowledgment that includes the automatic renewal offer terms or

    18 continuous service offer terms, cancellation policy, and information
    19 regarding how to cancel in a manner that is capable of being retained

    20 by the consumer. If the automatic renewal offer or continuous service

    21 offer includes a free gift or trial, the business shall also disclose in the

    22 acknowledgment how to cancel, and allow the consumer to cancel, the

    23 automatic renewal or continuous service before the consumer pays for

    24 the goods or services” (§ 17602(a)(3)).” Doc. 26, 17:21-18:16 (¶ 42).

    25            D.       Violation of § 17602(a)(3) Adequately Alleged
    26            Defendants failed to comply with § 17602(a)(3)’s requirements
    27 relative to “a free gift or trial,” by failing to “disclose in the

    28 acknowledgment how to cancel, and allow the consumer to cancel, the

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          16
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 17 of 30 Page ID #:315




     1 automatic renewal or continuous service before the consumer pays for

     2 the goods or services.”

     3            Relative to the Advertisement Page, the FAC allegations include
     4 that it “referred to a ‘Free Tote,’ the fine print regarding automatic

     5 renewal did not address that ‘free gift’ and ‘disclose in the

     6 acknowledgment how to cancel, and allow the consumer to cancel, the

     7 automatic renewal or continuous service before the consumer pays for

     8 the goods,’ the ‘Free Tote,’ in violation of subdivision (a)(3) of section

     9 17602.” Doc. 26, 8:21-26 (¶ 22(d)).

    10            Similarly, as to the Checkout Page, the FAC alleges the same
    11 violation. Doc. 26, 14:18-26 (¶ 35(e)).

    12 III.       HALL HAS STANDING TO ASSERT HER UCL CLAIMS
    13            Defendants argue that Hall does not have standing because she
    14 does not allege “but for” causation or reliance. Because defendants

    15 violated the ARL, they did not have the right to charge plaintiff’s credit

    16 card. Yet, the FAC alleges: “On October 14, 2018, Time debited

    17 Plaintiff’s account in the amount of $67.50. The point of sale on

    18 Plaintiff’s bank account statement states: ‘TME*PEOPLE MAGAZINE.’”
    19 Doc. 26, 18:17-20 (¶ 43). That violated Business and Professions

    20 Code section 17602(a)(2). It also violated Hall’s rights under section

    21 17603, which defined the magazines to “be deemed an unconditional

    22 gift.”

    23            The argument has no merit because Hall alleges a violation of
    24 only the unlawful or unfair prongs of the UCL; Hall does not allege a

    25 violation of the fraud prong of the UCL.

    26            In Johnson v. Pluralsight, LLC, 728 Fed. Appx. 674, (9th Cir.
    27 2018), the Court addressed the issue of standing to assert a violation

    28 of the ARL or UCL, concluding a plaintiff “sufficiently alleged an injury

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          17
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 18 of 30 Page ID #:316




     1 in fact,” by “alleged monetary harm in the form of unlawfully retained

     2 subscriptions payments by Pluralsight,” based upon violating § 17602’s

     3 requirements, “including failing to provide information on cancellation

     4 policies prior to charging his credit card, Pluralsight transformed its

     5 subscriptions into unconditional gifts pursuant to section 17603.” Id. at

     6 675-676.           “Accordingly, Pluralsight was not entitled to charge customers
     7 such as Johnson for the service. Johnson has thus alleged a concrete

     8 economic injury as opposed to a bare procedural violation—that is both

     9 particularized and actual in nature. [Citation.] This is sufficient to satisfy

    10 Article III’s injury-in-fact requirements” (and of the UCL).              Ibid.
    11            Accordingly, Hall has standing and, moreover, because Hall has
    12 alleged only unlawful and unfair conduct, she does not need to allege

    13 causation or reliance.

    14            Such reliance and causation arguments were raised in Kissel v.
    15 Code 42 Software, Inc., No. SACV 15-1936-JLS (KESx) 2016 WL

    16 7647691 at *8 (C.D. Cal. April 14, 2016), explaining that the “concept

    17 of reliance may not apply to UCL claims that do not sound in fraud.”

    18 Ibid.; citing, inter alia, In re Tobacco II Cases, 46 Cal.4th 298, 325 n.17
    19 (2009).         “[C]ourts have used a relaxed causation standard where a
    20 UCL claim does not sound in fraud.” Ibid.

    21            Further, a complaint, adequately alleges causation if a plaintiff
    22 “alleges that she purchased a subscription plan from Defendant

    23 during the Class Period but that Defendant failed to (a) present the

    24 automatic renewal offer terms in a clear and conspicuous manner, (b)

    25 obtain affirmative consent before fulfilling the subscription, or (c)

    26 provide an acknowledgment as required by law.” Because the
    27 defendant charged and continues to charge “without having first

    28 complied with the ARL,” a plaintiff has “suffered an economic injury as

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          18
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 19 of 30 Page ID #:317




     1 a result of Defendant’s unlawful or unfair practices as to its automatic

     2 renewal or continuous service agreements. These allegations of

     3 causation are sufficient to confer standing at the pleading stage.”

     4 Ibid.; citing Backus v. Gen. Mills, 122 F. Supp. 3d 909, 925-926 (N.D.

     5 Cal. 2015).

     6            Other district courts have reached the same conclusion: Kane v.
     7 Chobani, No. 12-CV-02425-LHK 2013 WL 528925 (N.D. Cal. Sept. 19,

     8 2013). In reaching her conclusion in Kane, Judge Koh cited Durell

     9 which is cited by defendants to support their contention that reliance

    10 is required. However, as explained by Judge Koh, reliance is not

    11 required unless the unlawful conduct is based on fraud and here it is

    12 based on the ARL. (Accord, In re Coca-Cola Prods. Mktg & Sales

    13 Practices Litig II, No. 14-md-02555-JSW 2016 U.S. Dist. LEXIS 66266

    14 at *12 (N.D. Cal. May 19, 2016) [“[A] plaintiff must establish reliance

    15 under the unlawful and unfair prongs where, as here, the gravamen of

    16 the claim is based on alleged misrepresentation.

    17            As the Ninth Circuit Court of Appeal similarly observed in
    18 Sateriale v. R.J. Reynolds Tobacco Co., 697 F.3d 777, 793 (9th Cir.
    19 2012): “Because the plaintiffs’ UCL claim sounds in fraud, they are

    20 required to prove ‘actual reliance on the allegedly deceptive or

    21 misleading statements’ [citations] and that ‘the misrepresentation was

    22 an immediate cause of [their] injury-producing conduct.’ [Citation.]

    23            In support of their standing argument, defendants cite Roz v.
    24 Nestle Waters N. Am., Inc. No. 2:16-cv-04418-SVW-JEM, 2017 WL

    25 6942661, at *4 (C.D. Cal. Dec. 6, 2017) for the proposition that “UCL’s

    26 causation requirement in context of alleged ARL violation demands
    27 that plaintiff plead and prove that defendants’ ‘nondisclosure was an

    28 immediate cause of the plaintiff’s injury-producing conduct’ (citation

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          19
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 20 of 30 Page ID #:318




     1 omitted).”

     2            However, defendants have misread Roz, which states that for a
     3 violation of § 17603, “when delivering a product to a consumer, that

     4 consumer has no obligation to pay the business for the product because

     5 it is deemed a gift. If indeed the Defendant violated CAPRS, as is alleged

     6 in the SAC, the Plaintiffs were entitled to keep any products that were

     7 delivered as the result of the unlawful automatic renewal plan, per §

     8 17603. The statute specifically places no conditions on these gifts,

     9 meaning that the product is considered a gift whether or not the

    10 Plaintiffs can show they did not actually want the product. As a result,

    11 the Plaintiffs were entitled to keep the delivered water products and had

    12 no obligation to pay for them. When the Defendant collected money from

    13 the Plaintiffs that it was not owed by charging their debit or credit cards,

    14 the Plaintiffs were undoubtedly injured and lost money as the result of

    15 the Defendant’s actions. Being forced to pay money for what should be

    16 considered a gift must qualify as an injury.” Ibid.

    17            In Lopez v. Stages of Beauty, LLC, 307 F.Supp.3d 1058, 1069-
    18 1070 (S.D. Cal. 2018): “Plaintiff has properly alleged that he suffered
    19 an injury in fact that was caused by Defendant’s actions, and

    20 therefore meets the standing requirements of the UCL and Article III.

    21 Plaintiff has alleged that all products received from Defendant in

    22 violation of the ARL constitute unconditional gifts and, therefore,

    23 Plaintiff seeks restitution in the amount of the subscription payments.

    24 Under the UCL, ‘[t]he court may make such orders or

    25 judgments . . . as may be necessary to restore to any person in

    26 interest any money or property . . . acquired by means of such unfair
    27 competition.’”

    28

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          20
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 21 of 30 Page ID #:319




     1   IV. HALL’S PENAL CODE CLAIM IS PLAUSIBLE.
     2             A.      Defendants’ “specific intent” Argument Has No
     3                     Merit
     4            Defendants argue that “Hall does not allege that defendants
     5 knew they were violating the ARL, which is the only way they could

     6 have known that the payments she voluntarily made were somehow

     7 ‘stolen’ from her when they received them.”

     8            Defendants’ argument is incorrect. First, Hall does allege that
     9 the defendants knew they were violating the law. Second, intent to

    10 defraud “‘may be and usually must be, inferred circumstantially.’

    11 [Citation.]” Perry v. Superior Court, 57 Cal.2d 276, 285 (1962). Third,

    12 “intent [and] knowledge . . . may be alleged generally.” Fed. R. Civ. P.

    13 9(b). And fourth, Hall did not need to allege defendants “knew they

    14 were violating the ARL . . . .” “It was established long ago that

    15 ignorance of the law does not excuse one from the consequences of

    16 the law.” Arthur Anderson v. Superior Court, 67 Cal.App.4th 1481,

    17 1506-1507 (1998).

    18            Hall has alleged that defendants had actual or constructive
    19 knowledge of the ARL and despite their knowledge, defendants both

    20 obtained, and in some cases also refused to return, money that was

    21 unlawfully obtained.

    22            B.       The Cases Cited By Defendants Are Unpersuasive
    23            MMM Holdings, Inc. v. Reich, 21 Cal.App.5th 167 (2018) fails to
    24 support defendants’ argument. MMM Holdings sued attorney Reich

    25 for distributing documents obtained in qui tam litigation to other

    26 attorneys for their use in related cases. There was no unlawful
    27 conduct pursuant to a statute or false pretense employed to obtain

    28 the documents.

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          21
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 22 of 30 Page ID #:320




     1            People v. Hartley, 248 Cal.App.4th 620, 627 (2016) does not
     2 assist defendants because, as explained therein, in determining

     3 whether “a false pretense was made” the ‘circumstances connected

     4 with the transaction [and] the entire conduct of the defendant . . . may

     5 be looked to . . . .’ [Citation.]”

     6            Here, looking at the entire conduct of the defendants, Hall has
     7 pled a plausible claim that defendants, knowing their conduct was

     8 unlawful, put their customers into automatic renewals without their

     9 consent, unlawfully debited their accounts and, in some cases,

    10 refused to return their money, all under the unlawful pretense that

    11 the money was lawfully owed.

    12            C.       Defendants Omit Cases Which Support Hall’s Claim
    13            In Allure Labs, Inc. v. Markushevska (2019) No. 19-CV-00066-
    14 LHK 2019 WL 3231012 at *8-9 (N.D. Cal. July 18, 2019) the court

    15 concluded that a claim for civil theft could be based on “falsified

    16 invoices,” and liability under Cal. Penal Code section 496(a): “Every

    17 single California case this Court has reviewed interprets § 496(a) to

    18 require nothing more than the following three elements be met to
    19 establish a violation of § 496(a): “(a) the property was stolen, and (b)

    20 the defendant was in possession of it, (c) knowing it was stolen.”

    21 “Moreover, as to § 496(c), the California Court of Appeal explicitly held

    22 that “the language of section 496(c) is clear and unambiguous.”

    23 Switzer v. Wood, 35 Cal.App.5th 116, 126, 247 Cal.Rptr.3d 114 (2019).

    24 “All that is required for civil liability to attach under section 496(c),

    25 including entitlement to treble damages, is that a ‘violation’ of

    26 subdivision (a) . . . of section 496 is found to have occurred.” Id. at
    27 121. “A violation may be found to have occurred if the person

    28 engaged in the conduct described in the statute” under § 496(a). Id.

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          22
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 23 of 30 Page ID #:321




     1            Switzer v. Woods, 35 Cal.App.5th 116 (2019), discusses Allure
     2 Labs, concluding: “The language of section 496(c) is clear and

     3 unambiguous. All that is required for civil liability to attach under

     4 section 496(c), including entitlement to treble damages, is that a

     5 ‘violation’ of subdivision (a) or (b) of section 496 is found to have

     6 occurred. [Citation.] A violation may be found to have occurred if the

     7 person engaged in the conduct described in the statute. [Citations.]

     8 While section 496(a) covers a spectrum of impermissible activity

     9 relating to stolen property, the elements required to show a violation of

    10 section 496(a) are simply that (i) property was stolen or obtained in a

    11 manner constituting theft, (ii) the defendant knew the property was so

    12 stolen or obtained, and (iii) the defendant received or had possession of

    13 the stolen property.” Id. at 126-128, 130.

    14            D.       Defendants’ Reliance Argument has no Merit
    15            Defendants’ reliance argument is incorrect.
    16            First, as the authorities in the preceding section show, reliance
    17 is not one of the three elements required to assert a claim of civil theft.

    18 Further, “[t]he crime of theft by false pretenses is complete when, by
    19 means of such false pretenses, the fraud intended is consummated by

    20 obtaining the property sought . . . .” People v. Brady, 275 Cal.App.2d

    21 984, 995 (1969). Here, the fraud intended was to obtain money

    22 unlawfully by violating the ARL and the fraud was complete when

    23 Hall’s account was debited.

    24            Second, as explained in People v. Wooten, 44 Cal.App.4th 1834,
    25 1843 (1996), “[r]eliance may be inferred from all the circumstances”

    26 and as further explained in People v. Randono, 32 Cal.App.3d 164,
    27 174 (1973), the false pretense may consist of any act, word, symbol, or

    28

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          23
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 24 of 30 Page ID #:322




     1 token calculated and intended to deceive. It may be either express or

     2 implied from words or conduct. [Citations.]

     3            Third, defendants misunderstand Hall’s claim. Defendants
     4 argue that “Hall fails to allege that she would not have purchased the

     5 magazine if defendants had not violated the requirements of the ARL.

     6 This is fatal to her claim.” (MTD p. 14:23-24, 15:1.)

     7            Defendants are mixing apples and oranges. Hall wanted the
     8 subscription to People Magazine. That is why she ordered it and

     9 allowed defendants to debit her account for $40. Hall’s claim is not

    10 based on the initial subscription for $40. Hall’s claim is based upon

    11 the unlawful automatic renewal perpetrated through the initial

    12 subscription agreement.

    13            As pled, Hall plausibly alleges that defendants obtained her
    14 property in a “manner constituting theft” under section 496(a) as the

    15 term theft is ordinarily understood and as the term is described in

    16 Penal Code section 484.

    17            Here, the complaint alleges a scheme based on the defendants’
    18 omission of a request for the consumer’s consent to an automatic
    19 renewal coupled with the defendants’ knowledge (also undisclosed to

    20 the consumer) that defendants could not lawfully debit the

    21 consumer’s account for the automatic renewal.

    22            It can be reasonably be inferred that consumers relied on
    23 defendants’ false representations when defendants refused to provide

    24 a full refund upon cancellation and it can reasonably be inferred that

    25 when consumers hit the “submit order” button, they were relying

    26 upon defendants’ representation that they were ordering only the
    27 initial subscription because, immediately above the submit order

    28 button, the defendants offer says, in bold print, “REVIEW YOUR

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          24
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 25 of 30 Page ID #:323




     1 ORDER: 40 Issues of PEOPLE (Print) $40.00.” Nowhere does the

     2 defendants’ offer say that by submitting your order you are also

     3 ordering or agreeing to an automatic renewal.

     4            Further, with respect to the omission of the request for consent,
     5 as explained in Daniel v. Ford Motor Co. 806 F.3d 1217, 1225 (9th Cir.

     6 2015) “[t]hat one would have behaved differently can be presumed, or

     7 at least inferred, when the omission is material.” Here, the

     8 defendants’ offer was unlawful and therefore certainly material.

     9            E.       Hall’s Penal Code Claim Can Also Be Prosecuted As
    10                      Larceny
    11            Penal Code 496 is a theft statute which includes not only theft
    12 by false pretense but also theft by larceny or embezzlement.

    13            Here, Hall can assert a claim of theft based on larceny as well as
    14 theft by false pretenses.

    15            Hall acknowledges that her second cause of action is styled as a
    16 claim for theft by false and fraudulent representations or pretense.

    17            However, the “theory of the pleadings” doctrine (under which a
    18 plaintiff must succeed on theories pleaded in the complaint, or not at
    19 all) has been abolished by the Federal Rules. The Federal Rules “do

    20 not countenance dismissal of a complaint for imperfect statement of

    21 the legal theory supporting the claim asserted.” Johnson v. City of

    22 Shelby, 574 U.S. 10, 11 (2014). “The [defendant’s] assumption that,

    23 under the Federal Rules of Civil Procedure, summary judgment

    24 should be entered against a plaintiff simply because the plaintiff’s

    25 lawyer has misconceived the proper legal theory of the claim at the

    26 pleadings stage, even if the plaintiff is entitled to relief on some other
    27 legal theory, we disagree with that assumption.” Crull v. Gem Ins. Co.

    28 58 F.3d 1386, 1391 (9th Cir. 1995).

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          25
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 26 of 30 Page ID #:324




     1            “Theft, of which [appellant] was convicted, is the unlawful taking
     2 of another’s property. (§ 484; [citation].) The crime includes larceny,

     3 embezzlement, larceny by trick, and theft by false pretenses.

     4 [Citations, fn. omitted.] Larceny, larceny by trick, and embezzlement

     5 involve taking another’s personal property from the owner’s

     6 possession, without the owner’s consent, with the intent to deprive the

     7 owner permanently of the property. [Citations.] Theft by false

     8 pretenses does not require that the defendant take the property; it

     9 requires that the defendant use false pretenses to induce the other to

    10 give the property to him. [Citation.]” People v. Shannon, 66

    11 Cal.App.4th 649, 653-654 (1998).

    12            Here, defendants did not obtain Hall’s lawful consent to take her
    13 money and a claim for larceny provides additional support for her

    14 claim under the theft statute. People v. Edwards, 72 Cal.App.102,

    15 114-115 (1925) [conversion of money tantamount to asportation];

    16 People v. Davis 19 Cal.4th 301, 307 (1998) [“intent to steal for

    17 conviction of larceny is an intent to deprive the owner permanently of

    18 possession of the property.”] People v. Kaufman 17 Cal.App.5th 370,
    19 382-383 (2017) [“’The taking of money can constitute larceny’

    20 [citation].”

    21            F.       Defendants’ argument that Hall’s claim has not
    22                      been pled with particularity has no merit.
    23            Rule 9(b) requires a party alleging fraud to “state with
    24 particularity the circumstances constituting fraud.” Fed. R. Civ. P.

    25 9(b). To plead fraud with particularly, the pleader must state the

    26 time, place, and specific content of the false representations. Odom v.
    27 Microsoft Corp., 486 F.3d 541, 553 (9th Cir. 2007). The allegations

    28 “must set forth more than the neutral facts necessary to identify the

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          26
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 27 of 30 Page ID #:325




     1 transaction. The plaintiff must set forth what is false or misleading

     2 about a statement, and why it is false.” Vess. V. Ciba-Geigy Corp.

     3 USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (internal quotation marks

     4 omitted). In essence, the defendant must be able to prepare an

     5 adequate answer to the allegations of fraud. Odom, 486 F.3d at 553.

     6            Defendants argue that “fraud must be accompanied by the who,
     7 when, where and how of the misconduct charged. [Citation.] Hall

     8 makes no such allegations here.” (MTD p. 15:7-11.)

     9            The argument has no merit. Hall has alleged how the
    10 defendants market the subscription, the role of each defendant, when

    11 the subscriptions were marketed to Hall, where they were marketed

    12 (California) and why the automatic renewals, account debitures, and

    13 pretense that the money is a lawful debt and in some cases the

    14 defendants’ refusal to return the money constitutes unlawful conduct.

    15 Based on these allegations and defendants’ knowledge of their own

    16 product, they are able “to prepare an adequate answer.”

    17    V. HALL’S CONVERSION CLAIM IS PLAUSIBLE.
    18            Because Hall never consented to the automatic renewal and she
    19 therefore never consented to the withdrawal of funds from her bank

    20 account as part of the defendants’ automatic renewal program. As

    21 previously argued, there was no “request for consent” or “affirmative

    22 consent” as required by the ARL and, therefore, Hall did not consent

    23 to the withdrawal of her funds. As explained in Tavernier v. Maes, 242

    24 Cal.App.2d 532, 552 (1966), consent is not a defense to a claim for

    25 conversion unless it is a “lawful consent.” Here, there was no lawful

    26 consent.
    27            Defendants also argue that Hall never requested the return of
    28 her money but defendants ignore the fact that Hall did not need to

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          27
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 28 of 30 Page ID #:326




     1 demand the return of her money because the subscriptions were an

     2 unconditional gift for which no money was owed. Further, “A demand

     3 for return of property is not a condition precedent to institution of the

     4 action when the property was originally acquired by a tort . . . .”

     5 Igauge v. Howard, 114 Cal.App.2d 122, 127 (1952).

     6            As explained in Price v. Synapse Group, Inc. No. 16-cv-01524-
     7 BAS-BLM 2017 WL 3131700 at *9 (S.D. Cal. July 24, 2017), a claim

     8 for conversion exists in an ARL case when, as here, a plaintiff alleges a

     9 “wrongful disposition of money” from their “accounts.”

    10   VI. LEAVE TO AMEND IS REQUESTED
    11            Hall contends her claims are adequately pled and plausible. If
    12 not, she requests leave to amend.

    13            As a general rule, a court should freely give leave to amend a
    14 complaint that has been dismissed. Fed. R. Civ. P. 15(a). But a court

    15 may deny leave to amend when “the court determines that the

    16 allegation of other facts consistent with the challenged pleading could

    17 not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well

    18 Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986).
    19 VII.       CONCLUSION
    20            For all of the foregoing reasons, defendants’ motion to dismiss
    21 should be denied. Or, the Court should allow leave to amend.

    22

    23

    24

    25

    26
    27

    28

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          28
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 29 of 30 Page ID #:327




     1 DATED: January 13, 2020                         CARROLL, KELLY, TROTTER,
     2                                                 FRANZEN & McBRIDE

     3

     4
                                                       By:
                                                         MICHAEL TROTTER
     5                                                   DAVID P. PRUETT
     6                                                   Attorneys for Plaintiff,
                                                         LINDA HALL, individually and
     7                                                   behalf of all others similarly situated
     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18
    19

    20

    21

    22

    23

    24

    25

    26
    27

    28

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc          29
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
Case 8:19-cv-01153-CJC-ADS Document 30 Filed 01/13/20 Page 30 of 30 Page ID #:328




     1                                             PROOF OF SERVICE
     2
                      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES:
     3
         I am employed in the County of Los Angeles, State of California. I am
     4 over the age of 18 and not a party to the within action. My business
       address is Post Office Box 22636, Long Beach, CA 90801-5636. On
     5
       January 20, 2020, I served a true and correct copy of the
     6 PLAINTIFF’S OPPOSITION TO TIME, INC.’S AND MEREDITH
       CORP.’S MOTION TO DISMISS FIRST AMENDED CLASS ACTION
     7 COMPLAINT following document on the following list of interested
       parties:
     8

     9 Michael K. Farrell, Esq.                            Attorneys for Defendants, Time,
                                                           Inc. and Meredith Corp
    10 Kyle Cutts, Esq.

    11 BAKER HOSTETLER
         Key Tower
    12 127 Public Square, #2000
       Cleveland, OH 44114-1214
    13
       MFarrell@bakerlaw.com
    14 kcutts@bakerlaw.com

    15 ☒          (BY ELECTRONIC SERVICE) by causing the foregoing
                  document(s) to be electronically filed using the Court’s
    16            Electronic Filing System which constitutes service of the filed
                  document(s) on the individual(s) listed on the attached service
    17            list.
    18       I declare under penalty of perjury under the laws of the State of
       California and of the United States that the foregoing is true and
    19
       correct.
    20
                  Executed on January 13, 2020, at Long Beach, California.
    21

    22

    23                                                        LINDA D. OWEN

    24

    25

    26
    27

    28

         E:\100\2536-04\PLD\OPP TO DEFS' MTD.doc             30
           PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS 1st AMD CLASS ACTION COMPLAINT
